Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating various prison disciplinary rules following a tier III disciplinary hearing. On administrative appeal, three of the charges were dismissed, leaving only that part of the determination finding petitioner guilty of possessing contraband. Petitioner commenced this CPLR article 78 proceeding challenging the determination. The Attorney General has advised that the determination has since been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Given that petitioner has been afforded all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Adams v Goord, 32 AD3d 644, 645 [2006]).
Cardona, P.J., Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.